ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Lin 2009, respondent practiced law while he was ineligible to do so. For this misconduct, the court suspended respondent from the practice of law for six months, fully deferred, subject to a two-year period of probation with the condition that he attend the Louisiana State Bar Association’s Ethics School. In re: Carter, 13-2005 (La.10/11/13), 128 So.3d 990.
The ODC now files a “Motion to Defer Probation,” representing that on July 1, 2013, respondent, at his request, became an inactive member of the Louisiana State Bar Association. In light of respondent’s change in bar membership status, the ODC requests that the two-year period of probation be deferred and held in abeyance until respondent returns to active membership status. We agree that the requested deferral is appropriate.
DECREE
Considering the Motion to Defer Probation filed by the ODC, it is ordered that the two-year period of probation imposed against respondent in In re: Carter, 13-2005 (La.10/11/13), 128 So.3d 990, be deferred and held in abeyance until respondent returns to active membership status with the Louisiana State Bar Association. It is further ordered that respondent shall immediately notify the ODC upon his request to return to active status.
VICTORY, J., recused.